DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, an first fan should read “
In claim 1, “a.”, “b.”, “c.”, “d.”, “e.”, “f.”, and “g.” should be amended to read “a)”, “b)”, “c)”, “d)”, “e)”, “f)”, and “g)” to avoid the use of a period in the middle of the claim.
In claim 1, section e, “the fan” should read “the first fan” to remain consistent in terminology and avoid confusion.
In claim 5, “the section” should read “the upper section” to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Since the controller is introduced in claim 16, claim 17 has been examined as though it were dependent upon claim 16 instead of claim 15. 
In claim 19, it is unclear what “a battery mounted battery housing” is referring to”.  It is suggested that the limitation be amended to read “a battery mounted within a battery housing”
In claim 19, it is unclear what “a battery mounted battery housing, wherein the battery housing to the headcover” is referring to.  It is suggested that the limitation be amended to read “a battery mounted within a battery housing, wherein the battery housing is attached to the headcover” to overcome the rejection.
Claim 18 is rejected based on its dependency to rejected claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, “a user’s head” is positively claimed in section e.
In claim 1, “a user’s face” is positively claimed in section f.
In claim 10, “a front of a user’s head” and “a rear of a user’s head” are positively claimed in line 3.
In claim 13, “a user’s head” is positively claimed in line 2.
In claim 13, “a user’s face” is positively claimed in line 3.
In claim 19, “a front of a user’s head” and “a rear of a user’s head” are positively claimed in lines 5-6.
In claim 20, “a user’s head” is positively claimed in line 5.
In claim 20, “a user’s face” is positively claimed in line 6.
Claims 2-9, 11, 12, and 14-18 are rejected based on their dependency to rejected claims.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Church et al. (US 2007/0044800).
As to claim 1, Church discloses a powered air purifying respirator 10 (Fig. 4, paragraph [0024]) comprising: 
a. a headcover 12, 14, wherein the headcover 12, 14 has an air intake 33 (inlet structure 33, paragraph [0026]); 
b. a face cover 16, wherein the face cover 16 seals to the headcover 12, 14 and pivots from the headcover 12, 14 (paragraph [0024]);
c. a neck cover 18, 22, wherein the neck cover 18, 22 extends from the headcover 12, 14 and the face cover 16 (paragraph [0024]); 
d. an first fan 26 powered by a fan motor 40 (paragraph [0026]); 
e. an upper section (duct 24), wherein the first fan 26 is flow connected to the upper section 24, wherein the upper section 24 is formed as a hollow area 24 between a user's head and the headcover 12, 14 (paragraph [0025]); 
f. a lower section 14, 16 (the “breathing zone” between the inner shell 14 at visor 16 and the user’s face), wherein the first fan 26 is flow connected to the lower section, wherein the lower section 14, 16 is formed as a hollow area between a user's face and the face cover 16 (paragraph [0025]); and 
g. a filter 28 (labeled in Fig. 5, shown at 30 in Fig. 4) drawing air from outside of the upper section 24 and lower section 14, 16, wherein the filter is driven by the fan 26 (this is interpreted as the fan drives the air through the filter, paragraph [0025]).  
As to claim 5, Church discloses a headband separating the (upper) section 24 from the lower section (see annotated Fig. 2 below).  
	
    PNG
    media_image1.png
    461
    493
    media_image1.png
    Greyscale

As to claim 13, Church discloses that the upper section 24 has an upper airflow across a users head (from fan 26 through duct 24), and wherein the lower section retains a lower airflow across a user's face (between the visor 26 and the user’s face, see Fig. 4, paragraph [0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. (US 5,054,480), in view of Church et al. (US 2007/0044800).
As to claim 1, Bare discloses a powered air purifying respirator (Fig. 3, Fig. 4) comprising: 
a. a headcover 300, 200 (headgear 300 and the headcovering portion of the shroud 200, Fig. 3, Fig. 4, col. 6, ln. 54-62), wherein the headcover 300, 200 has an air intake (at filter 444, Fig. 4, col. 7, ln. 15-21);
b. a face cover (shield 201, wherein the face cover 201 seals to the headcover (col. 5, ln. 51-55); 
c. a neck cover (portion of the shroud extending from the collar 403, 405, see Fig. 4, col. 5, ln. 38-50), wherein the neck cover 200 extends from the headcover 300, 200 and the face cover 201 (see Fig. 4); 
d. an first fan 420 (col. 7, ln. 15-18);
e. an upper section 450, wherein the first fan 420 is flow connected to the upper section 450, wherein the upper section 450 is formed as a hollow area  between a user's head and the headcover (see Fig. 4, col. 7, ln. 15-17); 
f. a lower section (the portion in front of the face of the user from outlet slot 453 to collar 403, 405, see Fig. 4, col. 7, ln. 26-29), wherein the first fan 420 is flow connected to the lower section, wherein the lower section is formed as a hollow area between a user's face and the face cover 201 (col. 7, ln. 26-29); and 
g. a filter 444 (Fig. 4) drawing air from outside of the upper section 450 and lower section, wherein the filter 444 is driven by the fan 420 (this is interpreted as the fan drives/draws the air through the filter, col. 7, 15-18).  
Bare lacks detailed description as to the limitation that the first fan is powered by a fan motor.  However, Church teaches a respirator having a fan that is powered by a fan motor 40 (paragraph [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Bare so that the fan is powered by a motor, as taught by Church, in order to provide a suitable means for driving the fan allowing its speed to be controlled as needed (paragraph [0029]).
Bare does not disclose that face cover pivots from the headcover.  However, Church further teaches a face cover/visor 16 that is pivotally and sealingly mounted to the headcover 12, 14 of the respirator (paragraph [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Bare so that the face cover is a face cover pivotally and sealingly mounted to the headcover, as taught by Church, in order to allow the user to easily remove the face cover and breath ambient air when safe without removing the entire respirator.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 5,577,495), in view of Bancroft (US 3,963,021).
As to claim 1, Murphy discloses a powered air purifying respirator 10 (Fig. 1 comprising: 
a. a headcover (helmet 11, Fig. 1), wherein the headcover 11 has an air intake 24 (apertures 24 opening into chamber 19, at the rear of the helmet, col. 2, ln. 59-63);
b. a face cover 14 (visor 14, wherein the face cover 201 seals to the headcover 11 and pivots from the headcover 11 (col. 2, ln. 44-46);
d. an first fan powered by a fan motor (col. 1, ln. 61-63);
e. an upper section 17, 18 (inner and outer shells 17, 18 forming ducts 21, 22, 23 and chambers 19, 20 (see Fig. 1, Fig. 2), wherein the first fan 26 is flow connected to the upper section 17, 18, wherein the upper section 17, 18 is formed as a hollow area between a user's head and the headcover (see Fig. 1, Fig. 2, col. 2, ln. 51-58); 
f. a lower section (within visor 14 and seal 16), wherein the first fan 26 is flow connected to the lower section, wherein the lower section is formed as a hollow area between a user's face and the face cover 14 (see Fig. 1, col. 2, ln .65 – col. 3, ln. 2); and 
g. a filter 25 drawing air from outside of the upper section 17, 18 and lower section 14, 16, wherein the filter 25 is driven by the fan 26 (this is interpreted as the fan drives/draws the air through the filter, see Fig. 2, col. 2, ln. 63 – col. 3, ln. 2).
Murphy does not disclose c. a neck cover, wherein the neck cover extends from the headcover and the face cover.  However, Bancroft teaches a respirator (Fig. 2) having a neck cover (flexible skirt 50) that extends from a headcover (hood 44) and a face cover (visor 49, col. 2, ln. 65-66). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Murphy to include the neck cover, as taught by Bancroft, in order to provide added protection to the user’s neck and shoulders in the hazardous environment.
As to claim 4, the modified respirator of Murphy discloses an ear filter 25 mounted on the headcover 11, wherein the ear filter 25 is configured to filter incoming air (Murphy discloses two filters 25, one of which can be considered the filter of claim, and the other filter 25 can be considered an ear filter since it will be positioned over the user’s ear in use, see Fig. 1, Fig. 2, col. 2, ln. 63-65).  
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. (US 5,054,480), in view of Church et al. (US 2007/0044800), as applied to claim 1 above, and further in view of Thomas, Jr et al. (US 5,592,936).
As to claim 2, the modified respirator of Bare discloses a second fan 430, wherein the second fan 430 connects to the lower section (at the rear arm 405, see Fig. 4, col. 7, ln. 38-50), but lacks detailed description as to the limitation that the second fan is reversible.  However, Thomas teaches a fan 28 on a respirator that is reversible (Fig. 2, col. 3, ln. 51-62).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the respirator of Bare so that the fans are reversible, as taught by Thomas, in order to allow more control over the direction of airflow through the respirator.  
As to claim 14, the modified respirator of Bare discloses a second fan 430 powered by a second fan motor (see Fig. 4, col. 7, ln. 38-50), but lacks detailed description as to the limitation that the first fan motor and the  second fan motor are reversible.  However, Thomas teaches a fan 28 on a respirator that is reversible (Fig. 2, col. 3, ln. 51-62).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the respirator of Bare so that the first and second fan motors are reversible, as taught by Thomas, in order to allow more control over the direction of airflow through the respirator.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Campbell et al. (US 2003/0131846).
As to claim 3, Church discloses the claimed invention except for a face filter mounted on the face cover, wherein the face filter is configured to filter incoming air.  However, Campbell teaches a second face filter 16 mounted on a face cover 124, in addition to a first filter 16 (see Fig. 1, paragraph [0018]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the second, face filter, as taught by Campbell, in order to allow more airflow into the respirator for the user to breath.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Haijianpour et al. (US 6,374,823).
As to claim 6, Church discloses the claimed invention except that the headcover is made of a soft foam shell.  However, Haijianpour teaches a headcover of a respirator (cap 40, Fig. 3) which is made of an inner shell (foam layer 46) of elastomeric foam beneath a more rigid shell 48 (see Fig. 3, col. 4, ln. 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the foam layer/shell in the headcover, as taught by Haijianpour, in order to provide a cushioned interface against the user’s head for increased comfort.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Pavalarajan et al. (US 2018/0084848).
As to claim 7, Church discloses a neck wrap (neck seal 22 wraps around the neck, see Fig. 4, paragraph [0024], but lacks detailed description as to the limitation that the neck wrap further includes a neck cushion.  However, Pavalarajan teaches a neck cushion 2602 (Fig. 30A-30C, shoulder harness 2602 wraps around the user’s neck (paragraph [0092]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the neck cushion as taught by Pavalarajan in order to offload some of the weight the respirator from the head and onto the shoulders to increase user comfort (see Pavalarajan, paragraph [0092]).
As to claim 8, Church discloses the claimed invention except for a heatpipe mounted within the headcover for exhaustion from the upper section.  However, Pavalarajan teaches a heatpipe (cooling port 1321) mounted within a headcover 1300 for exhaustion from an upper section 1302 (Fig. 17, paragraph [0079]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the heatpipe as taught by Pavalarajan in order to draw heat away from the user’s head.
As to claim 9, Church discloses the claimed invention except for a brim that extends outwardly, wherein a light and a power switch are mounted on the brim.  However, Pavalarajan teaches a brim (brow bar portion 1306) that extends outwardly, wherein a light 1312 and a power switch 1313 are mounted on the brim 1306 (see Fig. 17, paragraph [0079] which discloses that the switch 1313 can instead be positioned near light emitter 1312).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the outwardly extending brim with a light and a power switch as taught by Pavalarajan in order to enhance the user’s viewing ability in relatively dark environments.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Her-Mou (US 5,533,500).
As to claim 10, Church discloses the claimed invention except for internal airflow channels formed on the upper section that direct air from a front of a user's head to a rear of a user's head.  However, Her-Mou teaches a respirator (Fig. 3A) having internal airflow channels 242, 221 formed on an upper section 2 that direct air from a front of a user's head at B1, Fig. 3A) to a rear of a user's head (through passage 221, Fig. 3A, col. 2, ln. 56-62). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the internal airflow channels directing air from the front of the head to the rear, as taught by Her-Mou in order to direct cool air to the user’s head to increase comfort to the user.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Paris et al. (US 2001/0037519).
As to claim 11, Church discloses the claimed invention except for a rear cushion mounted on the headcover.  However, Paris teaches a respirator having a rear cushion 168 mounted on a headcover 12 (see Fig. 4, paragraph [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include a rear cushion, as taught by Paris, in order to increase comfort to the user.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bare et al. (US 5,054,480), in view of Church et al. (US 2007/0044800) and Thomas, Jr et al. (US 5,592,936), as applied to claims 1 and 14 above, and further in view of Rosen et al. (US 2015/0204533).
As to claim 15, the modified respirator of Bare discloses the claimed invention except that the first fan motor is connected to a first bidirectional H bridge control circuit and the second fan motor is connected to a second bidirectional H bridge control circuit.  However, Rosen teaches a fan motor connected to a bidirectional H bridge control circuit (paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Bare so that the fan motors are connected to bidirectional H bridge control circuits, as taught by Rosen, in order to provide a suitable well known means for reversing of the electrical current for switching the direction of airflow through the fans (see Rosen, paragraph [0052]).
As to claim 16, the modified respirator of Bare discloses a controller 426 that controls the first bidirectional H bridge control circuit and the second bidirectional H bridge control circuit (see Rosen, paragraph [0052]).  
As to claim 17, the modified respirator of Bare discloses the claimed invention except for a display mounted to the headcover for displaying a visual indicator of an operating status of the powered air purifying respirator, wherein the display is connected to the controller.  However, Church teaches a display 52 mounted to a headcover for displaying a visual indicator of an operating status of the powered air purifying respirator, wherein the display is connected to the controller 50 (Fig. 6, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Bare to include the display, as taught by Church, in order to provide a means for notifying a user of the status of the fans and/or any problems associated with the filter (see Church, paragraph [0031]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US 2007/0044800), in view of Pavalarajan et al. (US 2018/0084848), and further in view of Her-Mou (US 5,533,500) and Paris et al. (US 2001/0037519).
As to claim 19, Church discloses a battery 29 mounted (in a) battery housing 29a, wherein the battery housing 29a (is attached to) to the headcover (see battery compartment 29a, Fig. 1, paragraph [0025]).
Church does not disclose a brim that extends outwardly, wherein a light and a power switch are mounted on the brim. However, Pavalarajan teaches a brim (brow bar portion 1306) that extends outwardly, wherein a light 1312 and a power switch 1313 are mounted on the brim 1306 (see Fig. 17, paragraph [0079] which discloses that the switch 1313 can instead be positioned near light emitter 1312).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the outwardly extending brim with a light and a power switch as taught by Pavalarajan in order to enhance the user’s viewing ability in relatively dark environments.
Church further does not disclose internal airflow channels formed on the upper section, wherein the airflow channels direct air from a front of a user's head to a rear of a user's head. However, Her-Mou teaches a respirator (Fig. 3A) having internal airflow channels 242, 221 formed on an upper section 2 that direct air from a front of a user's head at B1, Fig. 3A) to a rear of a user's head (through passage 221, Fig. 3A, col. 2, ln. 56-62). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include the internal airflow channels directing air from the front of the head to the rear, as taught by Her-Mou in order to direct cool air to the user’s head to increase comfort to the user.
Finally, Church does not disclose a rear cushion mounted on the headcover.  However, Paris teaches a respirator having a rear cushion 168 mounted on a headcover 12 (see Fig. 4, paragraph [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Church to include a rear cushion, as taught by Paris, in order to increase comfort to the user.
Allowable Subject Matter
Claims 12, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785